UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Rule 13d-101) Information to be Included in Statements Filed Pursuant to § 240.13d-1(a) and Amendments Thereto Filed Pursuant to § 240.13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No. 16)* AFFINITY GAMING (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) Not Applicable (CUSIP Number) Martin J. Auerbach, Esq. c/o Z Capital Partners, L.L.C. Two Conway Park 150 Field Drive, Suite 300 Lake Forest, IL 60045 (847) 235-8100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 12, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D Page 2 of9 Pages 1. Names of Reporting Persons. Z CAPITAL PARTNERS, L.L.C. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 39.5% Type of Reporting Person: IA, OO (Delaware limited liability company) SCHEDULE 13D Page3 of9 Pages 1. Names of Reporting Persons. ZENNI HOLDINGS LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 39.5% Type of Reporting Person: OO (Delaware limited liability company) SCHEDULE 13D Page4 of9 Pages 1. Names of Reporting Persons. Z CAPITAL SPECIAL SITUATIONS ADVISER, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 26.8% Type of Reporting Person: PN SCHEDULE 13D Page5 of9 Pages 1. Names of Reporting Persons. Z CAPITAL SPECIAL SITUATIONS GP, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 12.7% Type of Reporting Person: PN SCHEDULE 13D Page6 of9 Pages 1. Names of Reporting Persons. Z CAPITAL SPECIAL SITUATIONS UGP, L.L.C. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 12.7% Type of Reporting Person: OO (Delaware limited liability company) SCHEDULE 13D Page7 of9 Pages 1. Names of Reporting Persons. JAMES J. ZENNI, JR. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 39.5% Type of Reporting Person: IN SCHEDULE 13D Page8 of9 Pages Item 1. Security and Issuer This Amendment No.16 to Schedule 13D (“Amendment No.16”) amends and supplements the Schedule 13D filed with the United States Securities and Exchange Commission (the “SEC”) on October23, 2012 (as amended and supplemented to date, the “Schedule 13D”) relating to the common stock, $0.001 par value (the “Common Stock”) of Affinity Gaming, a Nevada corporation (the “Issuer”) by each of the following (each a “Reporting Person” and together, the “Reporting Persons”): Z Capital Partners, L.L.C. (“Z Capital”); Zenni Holdings, LLC (“Zenni Holdings”); Z Capital Special Situations Adviser, L.P. (“Special Adviser”); Z Capital Special Situations GP, L.P. (“Special GP”); Z Capital Special Situations UGP, L.L.C. (“Special UGP”); and James J. Zenni,Jr. (“Mr.Zenni”). Item 4. Purpose of Transaction On March 12, 2015, Z Capital received notice that the Missouri Gaming Commission (“MGC”) approved Z Capital’s petition to allow it to acquire additional equity interest in the Issuer. Specifically, on February 25, 2015, the MGC issued Commission Resolution No. 15-012 (the “Resolution”), which authorizes Z Capital to acquire additional shares of Common Stock of the Issuer up to, and not to exceed 50%. In addition, the Resolution permits Z Capital to acquire additional shares of Common Stock of the Issuer equal to or in excess of 50% without further amendment of the Resolution provided that prior to acquiring said interest, Z Capital obtains from and provides to the MGC amendments to the Issuer’s Credit Agreement of May 9, 2012 and indentures such that Z Capital’s acquisition of those additional shares shall not constitute a change of control under the terms of those documents. The description and summary of the Resolution in this Item 4 does not purport to be complete and is qualified in its entirety by reference to the full text of the Resolution, which is included as Exhibit 99.15 to this Schedule 13D and is incorporated herein by reference. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The response to Item 4 of this Amendment No. 16 is incorporated by reference herein. Item 7. Material to be Filed as Exhibits. Exhibit 99.1: Joint Filing Agreement (incorporated by reference to Exhibit 99.1 to Amendment No. 6 to Schedule 13D, filed on March 15, 2013) Exhibit 99.15: Missouri Gaming Commission, Commission Resolution No. 15-012 (dated February 25, 2015) SCHEDULE 13D Page9 of9 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Z CAPITAL PARTNERS, L.L.C. By: /s/James J. Zenni, Jr. Name:James J. Zenni, Jr. Title: President ZENNI HOLDINGS LLC By: /s/James J. Zenni, Jr. Name:James J. Zenni, Jr. Title: Sole Owner Z CAPITAL SPECIAL SITUATIONS ADVISER, L.P. By: Z Capital Partners, L.L.C., General Partner By: /s/James J. Zenni, Jr. Name:James J. Zenni, Jr. Title: President Z CAPITAL SPECIAL SITUATIONS GP, L.P. By: Z Capital Special Situations UGP, L.L.C., General Partner By: Z Capital Partners, L.L.C., Managing Member By: /s/James J. Zenni, Jr. Name:James J. Zenni, Jr. Title: President Z CAPITAL SPECIAL SITUATIONS UGP, L.L.C. By:
